Citation Nr: 0032606	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-08 304	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

2.  Entitlement to primary service connection for a cervical 
spine disorder.  

3.  Entitlement to secondary service connection for a 
cervical spine disorder.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

5.  Entitlement to an increased rating for a lumbosacral 
spine disorder, currently rated 20 percent disabling.  

6.  Entitlement to an increased (compensable) rating for 
lower thoracic kyphosis, with osteoarthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.  This appeal arises from an August 1995 rating 
decision, which denied service connection for a 
cardiovascular disorder, to include hypertension, denied 
service connection for a cervical spine disorder, denied an 
increased rating for a lumbosacral spine disorder, and denied 
a compensable rating for lower thoracic kyphosis, with 
osteoarthritis.  This appeal also arises from a May 1997 
rating decision, which granted service connection and 
assigned a 10 percent rating for PTSD.  In an August 1999 
rating decision, the RO increased the rating for PTSD to 30 
percent.  

The Board of Veterans' Appeals (Board) notes that the 
evidence of record demonstrates that the veteran sustained 
multiple injuries during service in Vietnam in June 1968, 
when he stepped on an explosive device.  In November 1995, 
the veteran submitted unretouched color photographs of 
himself with a written statement asserting what he 
characterized as claims for increased ratings for residuals 
of shell fragment wounds to his abdomen, his chest and his 
legs.  At the time of his November 1995 written statement 
and, at present, service connection is not in effect for 
residuals of a shell fragment wound to the veteran's chest.  

In a September 1997 rating decision, the RO increased the 
rating for the veteran's service-connected status 
postoperative laporotomy scar to 10 percent, increased the 
rating for a service-connected scar on his right thigh to 10 
percent, assigned a 10 percent rating for a service-connected 
scar on the veteran's left anterior thigh, assigned a 10 
percent rating for a service-connected scar on his upper left 
thigh, and continued a noncompensable rating for a service-
connected scar on his left lateral thigh.  In a VA Form 646 
("Statement of Accredited Representative in Appealed 
Case"), the veteran, through his representative, expressed 
disagreement with, "...[T]he shell fragment wound ratings in 
effect for [the veteran's] lower extremities, abdomen and 
chest."  (However, the September 1997 rating decision did 
not refer to a rating for a service-connected disability 
associated with the veteran's chest.)  

In a written statement, dated in April 2000, the veteran 
indicated that he desired to withdraw his appeal as to the 
ratings assigned by the September 1997 rating decision, and 
he specified the ratings assigned for his service-connected 
status postoperative laporotomy scar, a service-connected 
scar on his right thigh, a service-connected scar on his left 
anterior thigh, a service-connected scar on his upper left 
thigh, and a service-connected scar on his left lateral 
thigh.  

In a written statement, dated in May 2000, the veteran 
expressed his desire to rescind the withdrawal of his appeal 
as to the disabilities addressed in his April 2000 statement.  
He referred to the photographs he submitted in November 1995, 
and he asserted that, although current disability ratings in 
effect for his service-connected shell fragment wound 
residuals are limited to ratings for resulting scars, his 
actual residual disabilities also include muscle injury to 
those parts of his body where he sustained shell fragment 
wounds.  In a June 2000 statement, the veteran's 
representative essentially confirmed that the veteran is 
seeking disability ratings for shell fragment wound residuals 
to include muscle injury or injuries.  

Given the foregoing, it is clear that the veteran is 
asserting that, in addition to scarring resulting from his 
shell fragment wounds, he has additional disability due to 
his shell fragment wound injuries.  Additionally, the Board 
observes, without deciding, that the unretouched color 
photographs submitted by the veteran in November 1995 appear 
to show scarring on his chest as well as scars on his legs 
and abdomen.  Accordingly, the Board concludes that the 
veteran's claim for service connection for residuals of 
multiple shell fragment wounds, other than scars and 
including wounds to his legs, abdomen, and chest, should be 
referred to the RO for review.  


REMAND

Entitlement to Service Connection for a Cardiovascular
Disorder, to include Hypertension

The veteran's service medical records show that, after he 
sustained shell fragment wounds in June 1968, his medical 
treatment included multiple surgical procedures and several 
blood transfusions.  He contends, in effect, that the blood 
pressure readings recorded in his service medical records 
during the period of his medical treatment and convalescence 
following his injury in June 1968 indicated the onset of his 
current cardiovascular disease, to include hypertension.  

Post-service, records of VA medical treatment of the veteran, 
dating from July 1979, include a medical note which reported 
his blood pressure at 150/84.  Records of VA medical 
treatment of the veteran, dating from January and February 
1982, include a medical note which reported his blood 
pressure at 140/88.  A hospital admission note from St. 
Joseph's Hospital, in Syracuse, New York (St. Joseph's 
Hospital), and dated in September 1993, includes a diagnosis 
of hypertension.  

In a November 1993 written statement, the veteran asserted a 
claim of service connection for a cardiovascular disorder, to 
include hypertension.  He further indicated that he was 
scheduled to undergo open heart surgery at St. Joseph's 
Hospital later that month.  No subsequent records from St. 
Joseph's Hospital, to include records of heart surgery, have 
been associated with the claims folder.  

With his notice of disagreement, submitted in September 1995, 
the veteran submitted a medical opinion by a VA physician, 
who was evaluating the hypertension of another, unidentified 
individual.  The VA physician cited the conclusion of a 
medical publication, which opined that:

Hypertension should not be diagnosed on 
the basis of a single measurement.  
Initial elevated [blood pressure] 
readings should be confirmed on at least 
two subsequent visits during one to 
several weeks (unless [systolic blood 
pressure] is 210 mmHg or greater, and/or 
[diastolic blood pressure] is 120 mmHg or 
greater), with average levels of 
diastolic blood pressure of 90 mmHg or 
greater and/or systolic blood pressure of 
120 mmHg or greater required for 
diagnosis.  From the Fifth Report of the 
Joint National Committee on Detection, 
Evaluation, and Treatment of High Blood 
Pressure, National Institutes of Health, 
NIH Publication No. 93-1088, January 
1993, at 4.  

In a statement submitted in August 1996, the veteran's 
representative referred to an attached list purporting to 
show elevated blood pressure readings reported in the 
veteran's service medical records between June 1968, when he 
sustained shell fragment wounds, and October 1968.  The 
veteran's representative asserted that the list represented 
more than 60 elevated blood pressure readings during the 
period from June 1968 to October 1968, which demonstrated the 
initial onset of hypertension during the veteran's service.  

In a statement of the case issued in December 1995, the RO 
concluded that, notwithstanding the veteran's contentions 
regarding elevated blood pressure readings in service, 
hypertension was not diagnosed in service, and the veteran's 
blood pressure on his military separation examination was 
114/85.  

Records of VA medical treatment of the veteran, dating from 
February 1996 to June 1998, include a December 1997 medical 
note, in which the veteran reported that he had undergone 
heart surgery four years earlier at St. Joseph's Hospital.  A 
separate December 1997 VA medical progress note included the 
veteran's complaint of continuing chest discomfort since his 
surgery at St. Joseph's Hospital, and the examiner indicated 
that a VA medical evaluation had shown reversible ischemia.  
However, the medical evidence of record does not include a 
report of a VA medical examination of the veteran to 
determine the current nature and etiology of his 
cardiovascular disorder, and whether such disorder was 
initially manifested by the cited blood pressure readings in 
service, or is otherwise related to service.  Given all of 
the foregoing, the Board concludes that additional 
development of the veteran's claim of service connection for 
a cardiovascular disorder, to include hypertension, is 
required.  


Entitlement to Service Connection for a Cervical
Spine Disorder on a Primary or a Secondary Basis

The veteran's service medical records show that he sustained 
shell fragment wounds to several parts of his body, including 
his right neck.  He contends, in effect, that service 
connection for a cervical spine disorder is warranted, either 
on a direct basis, as relating to the right neck trauma he 
sustained in service, or secondary to his other service-
connected back disorders.  

The veteran was accorded a VA examination in August 1997.  In 
the examination report, the examining physician indicated 
that there were no records available for review in connection 
with the examination, and the examiner further stated that 
the veteran was a poor historian.  The veteran complained of 
pain in the area of his neck, and directed the examiner's 
attention to a scar on his neck.  The examiner's diagnoses 
included strain of the cervical spine.  It was further noted 
that x-ray study of the veteran's cervical spine, on the same 
date as his VA orthopedic examination of August 1997, showed 
degenerative disc disease at C4-5 and C6, of unknown 
etiology.  The examiner opined that it was at least as likely 
as not that the veteran's cervical spine disorder was related 
to the aging process.  However, as noted above, the examiner 
did not have an opportunity to review the veteran's medical 
records in connection with the examination.  The examiner did 
not provide an opinion as to whether the veteran's current 
cervical spine disorder is at least as likely as not related 
to his neck trauma in service, his other service-connected 
back disabilities, or is otherwise related to service.  The 
Board concludes that additional development of the claims of 
service connection for the veteran's cervical spine disorder 
on a primary and/or secondary basis is warranted.  


Entitlement to an Increased Rating for PTSD

The veteran was accorded a VA psychiatric examination in 
October 1996.  The examiner's diagnoses included PTSD.  As 
noted above, in a May 1997 rating decision, the RO granted 
service connection for the veteran's PTSD and assigned a 10 
percent rating for PTSD.  

The veteran was accorded a VA psychiatric examination in 
August 1998.  In the report of the August 1998 VA psychiatric 
examination, the examiner indicated that the claims folder 
was not available for review in connection with the 
examination.  Obviously unaware of the October 1996 VA 
psychiatric examination of the veteran, the examiner, on VA 
psychiatric examination of the veteran in August 1998, noted 
that the veteran had never been psychiatrically evaluated for 
compensation and pension purposes.  In reporting the results 
of diagnostic testing of the veteran, the examiner indicated 
that the veteran was administered the Minnesota Multiphasic 
Personality Inventory (MMPI), the Beck Depression Inventory 
(BDI) and the Mississippi Combat Scale (MCS).  On the BDI, he 
received a score of 35, which the examiner opined is 
consistent with extremely severe depression.  His MCS score 
was 128, which the examiner indicated is consistent with 
severe PTSD.  The veteran's MMPI profile reportedly showed 
that he has a marked affective disorder, consistent with 
PTSD.  Notwithstanding the foregoing characterizations of the 
veteran's PTSD as severe, based on the results of diagnostic 
testing, the examiner's final diagnoses included moderate and 
chronic PTSD.  Given the foregoing, the evidence is unclear 
as to the severity of the veteran's service-connected PTSD, 
and the Board concludes that additional development of the 
claim for an increased rating for PTSD is required.  



Entitlement to an Increased Rating
for a Lumbosacral Spine Disorder

The veteran was accorded a VA orthopedic examination in 
August 1997.  As noted above, the claims folder was not 
available to the examining physician in connection with this 
examination.  The veteran's complaints of low back pain were 
reported, together with the results of range of motion 
testing.  However, the examination report did not comply with 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Entitlement to an Increased Rating for Lower Thoracic
Kyphosis, with Osteoarthritis

On VA orthopedic examination of the veteran in August 1997, 
the examining physician's diagnoses included thoracic 
kyphosis by history.  On clinical evaluation, the thoracic 
spine did not show any acute tenderness.  There were no 
reported findings as to limitation of motion of the thoracic 
spine.  The examination report as it regards the thoracic 
spine did not comply with the provisions of 38 C.F.R. §§ 4.40 
and 4.45 or with the Court's decision in DeLuca, supra.  


The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for all of the foregoing reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including providers at St. Joseph's 
Hospital, in Syracuse, New York, who 
treated the veteran for a cardiovascular 
disorder, to include hypertension, a 
cervical spine disorder, PTSD, a 
lumbosacral spine disorder and lower 
thoracic kyphosis, with osteoarthritis 
since November 1993, when he reportedly 
underwent cardiac surgery at St. Joseph's 
Hospital.  After securing any necessary 
releases, the RO should obtain any 
records of identified medical treatment 
which are not already included in the 
claims folder.  

2.  The veteran should be accorded a VA 
examination to determine the nature and 
etiology of his cardiovascular disorder, 
to include hypertension.  All clinical 
findings must be reported in detail.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination and the examiner 
must report that the claims folder has 
been reviewed.  The examiner must furnish 
an opinion as to whether it is at least 
as likely as not that any current 
cardiovascular disorder, to include 
hypertension, was initially manifested by 
elevated blood pressure readings in 
service, or was present within one year 
after discharge from service, or is 
otherwise related to service.  

3.  The veteran should be accorded a VA 
psychiatric examination to determine the 
current severity of his PTSD.  All 
clinical findings must be reported in 
detail.  The claims folder must be made 
available for review by the examiner in 
conjunction with the examination and the 
examiner must report that the claims 
folder has been reviewed.  The examiner 
must comment as to the degree to which 
the veteran's service-connected PTSD 
affects his ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
PTSD results in a reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the rating criteria 
for PTSD which became effective November 
7, 1996 (the current criteria).  The 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the current criteria for 
ratings for PTSD from zero percent to 100 
percent, and where present, the frequency 
and/or degree of severity of each symptom 
and finding.  

4.  The veteran should also be accorded a 
VA orthopedic examination to determine 
the etiology of his cervical spine 
disorder, and to determine the severity 
of his lumbosacral spine disorder and his 
lower thoracic kyphosis with 
osteoarthritis.  All clinical findings 
must be reported in detail.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  
With regard to the veteran's cervical 
spine disorder, the examining physician 
must opine as to whether it is at least 
as likely as not that the disorder 
developed during service, or is related 
to the shell fragment wound of the right 
neck in service, or whether degenerative 
arthritis of the cervical spine was 
present in the first post-service year, 
or is caused by or aggravated by the 
service-connected disorders of the 
thoracic spine or lumbosacral spine.  
With regard to the veteran's lumbosacral 
spine disorder and the lower thoracic 
kyphosis, the examiner must indicate 
whether the limitation of motion is 
slight, moderate or severe.  With regard 
to the veteran's lumbosacral spine, the 
examiner should state whether the 
veteran's disability is manifested by 
severe lumbosacral strain, with listing 
of his whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion.  The examiner should 
indicate whether the lumbosacral spine 
and the lower thoracic spine demonstrate 
any pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner must also comment as to the 
effect of any impairment of the veteran's 
lumbosacral spine and thoracic spine on 
his ordinary activity, particularly in 
the work place.  

5.  The RO should then review the claims 
of service connection for a cardiovascular 
disorder, to include hypertension, the 
claim of service connection for a cervical 
spine disorder on a primary basis and on a 
secondary basis, the claim for an 
increased rating for PTSD, the claim for 
an increased rating for a lumbosacral 
spine disorder, and the claim for a 
compensable rating for lower thoracic 
kyphosis, with osteoarthritis, to 
determine whether the claims may be 
granted.   If any claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


